DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. For example:
Fortin (US20140193017) teaches a portal audio device comprising of a speaker and amplifier (among other various components) [¶49 and Fig. 7]. The audio device can be made of water-proof material and allows for submersion in water [¶44]. Figs. 5A-5B also show some screw holes wherein screws can be used to combine a portion of the housing with “a base” to create the aforementioned waterproof housing that can be submerged in water. However, Fortin fails to explicitly show limitations d), e), and f) as currently claimed. 
Ewing (US20120171912) similarly teaches a water-proof device comprising of a speaker and amplifier (see abstract). However, Ewing at best only teaches limitations a) and b) of the current claim and at least also fails to explicitly teach limitations d), e), and f).
Mott et al (US20080095382) teaches an audio system housed in a waterproof exterior with a waterproof seal (for use in watery conditions, see abstract). Fig. 3 of Mott can be used to at least show an input, output, and power connector. However, Mott similarly fails to further teach the remaining elements claimed in limitations d), e), and f). 
Polany et al (US20070086273 and US20050123161) similarly fails to explicitly teach elements d), e), and f), as currently claimed.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651